Citation Nr: 1633745	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  13-14 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to nonservice-connected death pension benefits.  

2.  Entitlement to nonservice-connected pension benefits.  

3.  Entitlement to service connection for the cause of the decedent's death.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The appellant's deceased husband had service with the Philippine Scouts from June 1946 to April 1949.  The appellant seeks benefits as his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manilla, the Republic of the Philippines, that denied service connection for nonservice-connected death pension benefits and for nonservice-connected pension benefits.  By this decision, the RO also denied service connection for the cause of the decedent's death.  

The decedent died in March 2009, during the pendency of the issue of entitlement to service connection for nonservice-connected pension, and the appellant has essentially been substituted as the claimant for the purposes of processing that claim to completion.  38 U.S.C.A. § 5121A.

In March 2015, the Board remanded the issues of entitlement to nonservice-connected death pension benefits; entitlement to nonservice-connected pension benefits; and entitlement to service connection for the cause of the decedent's death, for further development.  


FINDINGS OF FACT

1.  The decedent did not possess the requisite service to qualify for nonservice-connected death pension benefits for his surviving spouse.  

2.  The decedent did not possess the requisite service to qualify for nonservice-connected pension benefits.  

3.  The decedent died in March 2009.  The death certificate lists the immediate cause of death as pulmonary tuberculosis.  This disorder began many years after service and was not caused by any incident of service.  

4.  At the time of the decedent's death, service connection was not established for any disorders.  


CONCLUSIONS OF LAW

1.  The criteria for nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1541 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.40, 3.203 (2015).  

2.  The criteria for nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 101(2), 101(24), 107, 1502, 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2015).  

3.  The criteria for service connection for the cause of the decedent's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Nonservice-connected Death Pension

Dependency and indemnity compensation and death pension benefits may be paid to the surviving spouse of a Veteran under certain circumstances.  

Veterans are entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability which is not the result of willful misconduct, provided that they have the requisite service. 38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b) (2015).  A veteran meets the necessary service requirements if he served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).  

For VA purposes, a "surviving spouse" means a person of the opposite sex whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death and:  (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and (2) except as provided in § 3.55, has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b).  

For VA purposes, "marriage" means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).

Death pension may be paid to a "surviving spouse" who was married to the veteran: (1) one year or more prior to the veteran's death; or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage; or (3) prior to January 1, 1957, if the veteran served (as in the present case) during World War II.  38 U.S.C.A. § 1541(f); 38 C.F.R. § 3.54(a).  

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service. 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In addition, laws and regulations provide that certain individuals and groups are considered to have performed active military, naval, or air service for purposes of VA benefits. 38 C.F.R. § 3.7.  

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Service of persons enlisted under section 14 of Public Law No. 190, 79th Congress (Act of October 6, 1945), is included for compensation and dependency and indemnity compensation, but not for pension benefits.  All enlistments and reenlistments of Philippine Scouts in the Regular Army between October 6, 1945, and June 30, 1947, inclusive, were made under the provisions of Public Law No. 190, as it constituted the sole authority for such enlistments during that period.  This paragraph does not apply to officers who were commissioned in connection with the administration of Public Law No. 190.  38 C.F.R. § 3.40(b).  

Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).  

Title 38 of the United States Code authorizes the Secretary of VA (Secretary) to prescribe the nature of proof necessary to establish entitlement to veterans' benefits.  See 38 U.S.C.A. § 501(a)(1) (West 2002).  Under that authority, the Secretary has promulgated 38 C.F.R. § 3.203(a) and (c), to govern the conditions under which the VA may extend veterans' benefits based on service in the Philippine Commonwealth Army.  Those regulations require that service in the Philippine Commonwealth Army (and thus veterans' status) be proven with either official documentation issued by a United States service department or verification of the claimed service by such a department.  See 38 C.F.R. § 3.203(a) (requiring service department documentation of service where available), § 3.203(c) (requiring service department verification of service where documentation is not available).

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, see 38 C.F.R. § 3.203(c), the service department's decision on such matters is conclusive and binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, if the United States service department refuses to verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria, 118 F. 3d at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies their service.  Soria, 118 F. 3d at 749.  

Persons with service in the Philippine Commonwealth Army, USAFFE (U.S. Armed Forces, Far East), including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to VA non-service-connected death pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

The appellant essentially contends that her deceased husband had USAFFE service and that she is entitled to nonservice-connected death pension benefits.  The appellant appears to concede that her husband did serve in the Philippine Scouts.  However, she specifically maintains that his service personnel records document that he was in a regular component of the United States Armed Forces from June 1946 to April 1949.  

The decedent submitted a claim in October 2008 for non-service-connected pension.  At that time, he reported that he had served in the United States Armed Forces from June 18, 1946 to April 27, 1949.  In his application (VA Form 21-526), he also reported service in the Unites States Armed Forces of the Far East (USAFFE) from March 10, 1938 to May 18, 1946.  In support of his claim, he submitted personnel records associated with his later period of service.  These records, in particular, noted his service with the Philippine Scouts and included a Certificate of General Discharge dated April 27, 1949 (identifying the decedent as having served honorably in the Armed Forces of the United States), as well as an "Army of the United States" Separation Qualification Record.  

In January 2009, the RO sought verification of the decedent's service through the National Personnel Records Center (NPRC).  The RO also requested the decedent's service treatment records.  In March 2009, the NPRC responded that the record was fire related and that no service treatment records or Surgeon General's Office records were available.  It was noted that if the Veteran was treated and that the necessary information could be supplied, MO5 was to be used.  The NPRC further indicated that no separation documents were available from which to verify active duty dates and the decedent's character of discharge.  The NPRC stated that the information furnished was obtained from alternative records sources and that the decedent serviced from June 1946 to April 1949 with his character of discharge being considered honorable.  

In February 2013, the RO requested that the NPRC verify the decedent's service.  The RO listed his branch of service as USAFFE and his unit of assignment as the Philippine Commonwealth Army.  It was noted that the date the decedent entered service was in March 1938 and that he was separated from active duty in May 1946.  His character of discharge was listed as unknown and his last grade, rate, or rank, was listed as a private.  It was noted that the decedent's name was not listed in the Reconstructed Recognized Guerrilla Roster (RRGR).  In March 2013, the NPRC responded that no change was warranted in the prior negative certification.  

In a March 2015 remand, the Board indicated that the United States Court of Appeals for Veterans Claims held that absent evidence of a statutorily delegated duty, the plain meaning of 38 C.F.R. § 3.203(c) (2015) required verification of service from the relevant service department (e.g. Department of the Army) instead of the National Archives and Records Administration (NARA), or its agency, the NPRC.  See Tagupa v. McDonald, 27 Vet. App. 95 (2014).  As such, the verifications of service issued by NPRC did not meet the criteria of 38 C.F.R. § 3.203(c).  The Board specifically directed that the RO conduct necessary development to verify the decedent's military service through an appropriate United States service department or an agency to which the authority has been properly delegated.  

In June 2015, the RO requested that the NPRC verify the decedent's period of service which was listed as Other Philippine Scouts.  In April 2016, the NPRC responded that the records needed to respond to the request were fire related.  The NPRC indicated that no separation documents were available from which to verify active duty dates and character of discharge.  It was noted that the information provided was obtained from alternative sources.  The NPRC reported that the decedent served from June 1946 to April 1949 with an honorable character of discharge.  

The Board notes that the RO responded to the Board's March 2015 remand by associating with the claims file a newly executed January 2016 Memorandum of Agreement (MOA) between the NARA and the Department of the Army for the NPRC/NARA to verify service for individuals that performed duty for the Philippine Commonwealth Army.  This document seems to indicate that all pertinent Department of the Army records were forwarded to the NPRC/NARA for purposes of such verification, and that the Army no longer maintains documents that would allow a separate search for service verification.  

Therefore, the Board finds that any additional requests to the Department of the Army are likely to be futile given the January 2016 MOA affirming the arrangement between these agencies.  38 C.F.R. § 3.159(c)(2)(2015).  On review of the remand directives and responsive actions, the Board finds that there was substantial compliance with March 2015 remand directives.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The decedent died in March 2009.  The death certificate lists the immediate cause of death as pulmonary tuberculosis.  

The VA is bound by the service department's certification as to the decedent's military service.  See Duro v. Derwinski, 2 Vet. App. 530 (1992).  As discussed above, the service department has solely verified that the decedent had service with the Philippine Scouts from June 1946 to April 1949.  

While service as a Philippine Scout during this period rendered him eligible for compensation benefits based upon that service, service as a Philippine Scout did not render him eligible for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).  

Persons with service in the Philippine Scouts shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to VA nonservice-connected death pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Therefore, the Board finds that the appellant is not eligible for the requested benefit.  

Basic eligibility for VA nonservice-connected death pension benefits is precluded based upon the decedent's verified service in the Philippine Scouts.  Therefore, the Board must deny the appeal.  In an issue such as this one, where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

II. Nonservice-connected Pension

The decedent died in March 2009, during the pendency of the issue of entitlement to service connection for nonservice-connected pension, and the appellant has essentially been substituted as the claimant for the purposes of processing that claim to completion.  38 U.S.C.A. § 5121A.

The appellant contends that her deceased husband had USAFFE service and that she is entitled to nonservice-connected pension benefits.  The appellant appears to concede that her husband did service in the Philippine Scouts.  However, she specifically maintains that his service personnel records document that he was in a regular component of the United States Armed Forces from June 1946 to April 1949.  

As discussed above, pursuant to the issue of entitlement to nonservice-connected death pension benefits, the Board finds that any additional requests to verify the decedent's period of service are likely to be futile.  See also Scott, 789 F.3d at 1375.  

According to official verification, the appellant's husband had service with the Philippine Scouts from June 1946 to April 1949.  The Board notes that service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  

In October 2008, the decedent filed a claim for entitlement to a VA nonservice-connected pension.  

In an October 2009 decision, the RO notified the decedent that under the law his type of service was not qualifying for VA nonservice-connected disability pension benefits, and that his claim was accordingly denied.  

The decedent's s service has been verified in this case as described above.  The type of service verified is not the type required for the benefit sought.  Therefore, the Board finds that the appellant is not eligible for a VA nonservice-connected pension benefits.  While the service of appellant's husband may be sufficient for certain VA purposes, such as compensation, it is not the type of service that can qualify a claimant for certain VA benefits, such as a nonservice-connected pension benefits in this case.  See 38 U.S.C.A. § 107; 38 C.F.R § 3.40(b)(d). 

This is a case where the law is dispositive.  Basic eligibility for nonservice-connected pension benefits is precluded based on the decedent's service.  Therefore, the Board must deny the appeal.  See Sabonis, 6 Vet. App. at 426.  

III. Cause of Death

To establish service connection for the cause of the veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The decedent had service with the Philippine Scouts from June 1946 to April 1949.  38 U.S.C.A. authorizes the payment of DIC benefits based upon service in the Philippine Scouts.  

The appellant essentially contends that the pulmonary tuberculosis that caused the decedent's death began during service.  

The Board notes that as there is no evidence of any in-service treatment for pulmonary tuberculosis or for any respiratory disorders, and there is no treatment for any such disorders for many years thereafter, the Board finds that an opinion regarding the etiology of the Veteran's cause of death need not be obtained in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records are unavailable and were reportedly destroyed in the 1973 fire at the National Personnel Records Center (NPRC). 

The decedent died in March 2009.  The death certificate lists the immediate cause of death as pulmonary tuberculosis.  This disorder began many years after service and was not caused by any incident of service.  

The decedent was not service-connected for any disorders during his lifetime.  

There are no post-service treatment reports of record.  In a November 2012 Request for Information Needed to Reconstruct Medical Data form, the appellant stated that the decedent was hospitalized for "pulmonia" and that she did not remember the hospital's name in Manilla.  She also reported that she could not remember the dates of the decedent's treatment and hospitalization.  

The Board observes that there is no medical evidence of pulmonary tuberculosis, or any other respiratory disorders, during the decedent's period of service, or for decades after service.  In fact, there is no specific medical evidence, other than the decedent's March 2009 death certificate, showing that he was treated for pulmonary tuberculosis.  The evidence does not suggest that such disorder was related to any incident of service. 

Furthermore, there is no competent evidence of record showing that the specific disorder that resulted in the decedent's death, pulmonary tuberculosis, was incurred in or aggravated by service or was proximately due to or the result of any disease or injury incurred in or aggravated by service.  

The Board has considered the appellant's contentions.  The Board observes that while the appellant is competent to report that she observed the decedent with symptoms that she felt were related to pulmonary tuberculosis, she is not competent to provide a medical opinion regarding the etiology of any such disorder.  Thus, the appellant's lay assertions of a connection to service are not competent or sufficient.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  

The weight of the credible evidence demonstrates that the condition involved in the decedent's death occurred years after service and was not caused by any incident of service.  The fatal condition was not incurred in or aggravated by service, and was not service connected.  A disability incurred in or aggravated by service did not cause or contribute to the decedent's death, and thus there is no basis to award service connection for the cause of the decedent's death.  

In sum, the preponderance of the evidence is against the claim for entitlement to service connection for the cause of the decedent's death; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to nonservice-connected death pension is denied.  

Entitlement to nonservice-connected pension is denied.  

Entitlement to service connection for the cause of the decedent's death is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


